DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “radially-projecting tab 54”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “between about 5% to 50%” (claims 15 and 20) is unclear. After giving the claim its broadest reasonable interpretation, the boundaries of “between about” are not clearly defined and the scope is unclear. More specifically, the limitation requires a percentage between 5% to 50%, however, the term “about” allows for percentages outside said range like 4% or 51%, and therefore, rendering the claim indefinite. For examination purposes, the recitation has been considered as --between 5% to 50%--.
Claim limitation “expansion device” (claim 18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthes (US 2018/0062467).
Regarding claim 1, Barthes discloses a refrigerant compressor (refer to Fig. 3), comprising:
a shaft (12), wherein the shaft is partially hollow (refer to Fig. 3); and
at least one impeller (24) rotatably coupled to the shaft.

Regarding claim 2, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses wherein the shaft (12) NOTE: the location of the first cavity to the left and the second cavity being the one to the right as can be seen from Fig. 3 below is being provided for the rejection of claims 3-5.


    PNG
    media_image1.png
    310
    692
    media_image1.png
    Greyscale


Regarding claim 2, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses wherein the shaft (12) includes a first cavity and a second cavity spaced-apart from the first cavity (refer to Fig. 3 below). NOTE: the location of the first cavity to the right and the second cavity being the one to the left as can be seen from Fig. 3 below is being provided for the rejection of claims 3, 6 and 10-13 below.


    PNG
    media_image2.png
    342
    718
    media_image2.png
    Greyscale


Regarding claim 7, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses wherein the first cavity is spaced-apart from the second cavity by magnetic material (6).

Regarding claim 8, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses wherein the shaft includes an outer sleeve (formed by 2, 4 and 8), and the first and second cavities are arranged radially inwardly of the outer sleeve.

Regarding claim 10, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Barthes discloses wherein the shaft includes a first plug (refer to Fig. 3 below) adjacent the first cavity and configured to connect to the at least one impeller (26).


    PNG
    media_image3.png
    342
    692
    media_image3.png
    Greyscale


Regarding claim 11, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 10. Further, Barthes discloses wherein the at least one impeller includes a first impeller (26) mounted adjacent a first end of the shaft and a second impeller (24) mounted adjacent a second end of the shaft opposite the first end.

Regarding claim 12, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 11. Further, Barthes discloses wherein the first plug is connected to the first impeller (26), and the shaft includes a second plug (refer to Fig. 3 below, wherein the term plug is being considered as stopper; seal) connected to the second impeller (24). 

Regarding claim 13, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 12. Further, Barthes discloses wherein the first plug and 

Regarding claim 15, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses wherein a natural frequency of the shaft is increased between 5% to 50% relative to a substantially similarly-arranged solid shaft (in the instant case, the natural frequency of the shaft is capable of being increased between 5% to 50% relative to a substantially similarly-arranged solid shaft since the shaft as disclosed by Barthes meets all the structural limitations, and is therefore capable of performing the claimed recitations set forth above).

Regarding claim 17, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses gas bearings configured to support the shaft (refer to par. 12, lines 1-6). 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliz (US 2011/0120176).
Regarding claim 18, Soliz discloses a refrigerant system comprising:
a main refrigerant loop including a compressor (16), a condenser (54), an evaporator (40), and an expansion device (38), wherein the compressor includes: 
a shaft (76, Fig. 8), wherein the shaft is partially hollow (refer to par. 11); and 
at least one impeller (refer to drive plate 80) rotatably coupled to the shaft.

Regarding claim 19, Soliz discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Barthes discloses wherein: the shaft (76, Fig. 8) includes a first cavity (104) and a second cavity (portion 110) spaced-apart from the first cavity (being spaced apart by means of tube 108), and the first cavity is greater than the second cavity by volume (refer to Fig. 8).

Regarding claim 20, Soliz discloses meets the claim limitations as disclosed above in the rejection of claim 18. Further, Barthes discloses wherein a natural frequency of the shaft is increased between 5% and 50% relative to a solid shaft (in the instant case, the natural frequency of the shaft is capable of being increased between 5% to 50% relative to a solid shaft since the shaft as disclosed by Soliz meets all the structural limitations, and is therefore capable of performing the claimed recitations set forth above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018/0062467).
Regarding claim 3, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses the first cavity and the second cavity (see below), but fails to explicitly disclose wherein the first cavity is greater than the second cavity by volume.

    PNG
    media_image4.png
    310
    692
    media_image4.png
    Greyscale

However, it appears that the compressor of Barthes would operate equally well with the first cavity being greater than the second cavity by volume. Further, applicant has not disclosed that having the first cavity being greater than the second cavity by volume solves any stated problem or is for any particular purpose, indicating simply that “when the shaft 32 includes more than one cavity, as in the example of FIG. 3, the 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the first cavity is greater than the second cavity by volume because it appears to be an arbitrary design consideration which fails to patentably distinguish over Barthes.

Regarding claim 4, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 3. Further, Barthes discloses wherein a length dimension of the first cavity is greater than a length dimension of the second cavity (see below).

    PNG
    media_image5.png
    310
    692
    media_image5.png
    Greyscale


Regarding claim 5, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 4. Further, Barthes discloses wherein a radial dimension of the first cavity is less than a radial dimension of the second cavity (refer to Fig. 3 


    PNG
    media_image6.png
    310
    692
    media_image6.png
    Greyscale


Regarding claim 3, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses the first cavity and the second cavity (see below), but fails to explicitly disclose wherein the first cavity is greater than the second cavity by volume.

    PNG
    media_image2.png
    342
    718
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the first cavity is greater than the second cavity by volume because it appears to be an arbitrary design consideration which fails to patentably distinguish over Barthes.

Regarding claim 6, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 3. Further, Barthes discloses wherein the second cavity is radially stepped (refer to annotated Fig. 3 above as can be seen from the rejection of claim 3 directly above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018-0062467) in view of Wang (CN 110332019, refer to attached translation).
Regarding claim 9, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Barthes discloses the outer sleeve, but fails to explicitly disclose wherein the outer sleeve is made of non-metallic material.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the outer sleeve is made of non-metallic material in view of the teachings by Wang, in order to provide wear resistance and high temperature resistance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018-0062467) in view of Kurihara (US 2015/0167687).
Regarding claim 14, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses the shaft, but fails to explicitly disclose a radially-projecting tab serving as an axial magnetic bearing.
However, Kurihara teaches a centrifugal compressor, comprising a radially-projecting tab serving as an axial magnetic bearing (6), in order to restrict a movement of the shaft in the axial direction of the shaft (refer to claim 2, lines 2-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes by providing a radially-projecting tab serving as an axial magnetic bearing in view of the teachings by Kurihara, in order to restrict a movement of the shaft in the axial direction of the shaft.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018-0062467) in view of Soliz (US 2011/0120176).
Regarding claim 16, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses the refrigerant compressor, but fails to explicitly disclose being used in a heating, ventilation, and air conditioning (HVAC) chiller system. 
However, Soliz teaches that it is known in the art of refrigeration, to provide a refrigerant compressor (16) having a hollowed shaft (76), wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system (14), in order to provide cooling within a vehicle (refer to the last sentence of par. 24).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system, in order to provide cooling to a specific area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763